Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 11, 2014

                                     No. 04-13-00618-CV

                                       Victor E. LOPEZ,
                                           Appellant

                                               v.

                   VANDERBILT MORTGAGE AND FINANCE, INC.,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00960
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
         Appellant's request for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before February 24, 2014. If an appellate brief that complies with Rule 38.1 is
not filed by February 24, 2014, this appeal will be dismissed for want of prosecution. TEX. R.
APP. P. 38.8(a)(1).


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court